ON RETURN TO REMAND
BOWEN, Judge.
Following the decision of the Alabama Supreme Court in Pardue v. State, 571 So.2d 333 (Ala.1990), this Court remanded this case for proper sentencing. On remand, the trial court did the following: 1) Count four of the indictment charging theft of property in the second degree was vacated. 2) The trial court originally sentenced the defendant to ten years’ imprisonment for escape in the second degree. The record on remand makes it clear that that sentence was not under the Alabama *889Habitual Felony Offender Act. The defendant was again sentenced to 10 years’ imprisonment without any enhancement. 3) The defendant was sentenced to life imprisonment without the possibility of parole for burglary in the first degree. 4) The defendant was sentenced to life imprisonment for theft of property in the first degree. That sentence was ordered to run concurrently with the sentence for the burglary.
The above actions of the trial court are in compliance with the previous directions of this Court and the Supreme Court. The judgment of the circuit court is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.